Case 20-00397-ELG   Doc 115    Filed 05/18/21 Entered 05/18/21 23:46:01   Desc Main
                              Document     Page 1 of 14
Case 20-00397-ELG   Doc 115    Filed 05/18/21 Entered 05/18/21 23:46:01   Desc Main
                              Document     Page 2 of 14
Case 20-00397-ELG   Doc 115    Filed 05/18/21 Entered 05/18/21 23:46:01   Desc Main
                              Document     Page 3 of 14
Case 20-00397-ELG   Doc 115    Filed 05/18/21 Entered 05/18/21 23:46:01   Desc Main
                              Document     Page 4 of 14
Case 20-00397-ELG   Doc 115    Filed 05/18/21 Entered 05/18/21 23:46:01   Desc Main
                              Document     Page 5 of 14
Case 20-00397-ELG   Doc 115    Filed 05/18/21 Entered 05/18/21 23:46:01   Desc Main
                              Document     Page 6 of 14
Case 20-00397-ELG   Doc 115    Filed 05/18/21 Entered 05/18/21 23:46:01   Desc Main
                              Document     Page 7 of 14
Case 20-00397-ELG   Doc 115    Filed 05/18/21 Entered 05/18/21 23:46:01   Desc Main
                              Document     Page 8 of 14
Case 20-00397-ELG   Doc 115    Filed 05/18/21 Entered 05/18/21 23:46:01   Desc Main
                              Document     Page 9 of 14
Case 20-00397-ELG   Doc 115 Filed 05/18/21 Entered 05/18/21 23:46:01   Desc Main
                           Document    Page 10 of 14
Case 20-00397-ELG   Doc 115 Filed 05/18/21 Entered 05/18/21 23:46:01   Desc Main
                           Document    Page 11 of 14
Case 20-00397-ELG   Doc 115 Filed 05/18/21 Entered 05/18/21 23:46:01   Desc Main
                           Document    Page 12 of 14
Case 20-00397-ELG   Doc 115 Filed 05/18/21 Entered 05/18/21 23:46:01   Desc Main
                           Document    Page 13 of 14
Case 20-00397-ELG   Doc 115 Filed 05/18/21 Entered 05/18/21 23:46:01   Desc Main
                           Document    Page 14 of 14
